Citation Nr: 0630839	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether M. G. (also known as M. G. S. R.) may be 
recognized as the veteran's adopted child for the purposes of 
Department of Veterans Affairs (VA) benefits.  

2.  Whether J. L. (also known as J. S. R.) may be recognized 
as the veteran's adopted child for the purposes of VA 
benefits.  

3.  Whether A. A. (also known as A. S. R.) may be recognized 
as the veteran's adopted child for the purposes of VA 
benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  In March 
2004, the RO rendered an administrative decision to the 
effect that A. A. could not be recognized as the veteran's 
adopted child.  In December 2004, the RO rendered an 
administrative decision to the effect that M. G. and J. L. 
could not be recognized as the veteran's adopted children.  

In July 2004, the Board remanded the veteran's appeal for an 
initial evaluation in excess of 10 percent for residuals of 
prostate cancer.  An October 2005 rating decision increased 
the evaluation to 20 percent.  A December 2005 rating 
decision increased the evaluation to 40 percent.  In a 
statement received in January 2006, the veteran wrote that he 
was satisfied with the December 2005 decision.  The Board 
understands this to be the veteran's timely written 
withdrawal of his appeal of the rating issue.  Thus, the 
Board accepts the veteran's withdrawal of his appeal of the 
rating of the residuals of his prostate cancer.  38 C.F.R. 
§ 20.204 (2006).  

In a writing dated in March 2005, the veteran withdrew his 
request for a hearing before the Board.  38 C.F.R. 
§ 20.702(e) (2006). 

In a letter dated in July 2006, the veteran stated that he 
wished to proceed with this claim, without representation.  
This notice was effective upon receipt by the Board, in 
August 2006.  38 C.F.R. § 20.607 (2006).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  M. G. and A. A. have been legally adopted by the veteran.  

3.  M. G, J. L. and A. A. were less than 18 years of age when 
they were adopted by the veteran. 

4.  M. G., J. L. and A. A. receive half or more of their 
support from the veteran.  

5.  M. G., J. L. and A. A. are not in the custody of their 
natural parents.  

6.  M. G., J. L. and A. A. reside with the veteran.  


CONCLUSION OF LAW

The criteria to recognize M. G. (also known as M. G. S. R.), 
J. L. (also known as J. S. R.), and A. A. (also known as A. 
S. R.) as the children of the veteran for the purpose of VA 
benefits have been met.  38 U.S.C.A. §§ 101(4), 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.57 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000. Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Simply put, as discussed in more detail below, sufficient 
evidence is of record to grant the claims addressed herein.  
Therefore, no further development is needed.

In the present appeal, the benefit sought does not involve 
rating a disability.  Any defect with respect to the 
effective date portion of the notice will be rectified by the 
AOJ when effectuating the award.  Thus, despite what may be 
inadequate notice as to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Background and Analysis

In accordance with a September 2003 decision of a Family 
Court of applicable jurisdiction, A. A., a foundling, was 
adopted by the veteran and his wife and her name was changed 
to A. S. R.  In accordance with a February 2004 decision of a 
Family Court of applicable jurisdiction, J. G. and M. G. G. 
(herein also referred to as J. L. and M. G.), were adopted by 
the veteran and his wife and their names were changed to J. 
S. R. and M. G. S. R., respectively.  J. S. R. and M. G. S. 
R. are the natural children of the veteran's wife's son.  He 
was not married to their mother, who had custody, but is now 
deceased.  

For a child adopted under foreign laws, to be recognized as a 
child of a veteran, for the purposes of VA benefits, the 
child must be legally adopted during the veteran's lifetime.  
38 U.S.C.A. § 101(4)(B)(i) (West 2002); 38 C.F.R. 
§ 3.57(e)(2) (2006).  Further, the child must be less than 18 
years of age when he or she was adopted by the veteran; 
receive half or more of their support from the veteran; not 
be in the custody of their natural parents; and with few 
exceptions, reside with the veteran.  38 U.S.C.A. 
§ 101(4)(B)(i)(I-IV) (West 2002); 38 C.F.R. § 3.57(e)(2)(i-
iv) (2006).  In this case, there is no dispute that the four 
enumerated requirements have been met.  The problem in this 
case is whether the children were "legally" adopted.  

In March 1979, the VA General Counsel released a memorandum 
to the Acting Director of the Manila RO.  OP. G.C. 21-79 
March 30, 1979 (Opinion Date), June 6, 1979 (Publication 
Date).  The memorandum was to the effect that to be 
"legally" adopted meant be adopted in accordance with the 
laws of the foreign country.  Much of the memorandum 
discussed the acceptance of foreign judgments.  The 
memorandum went on to point out that to be "legal" under 
Philippine law, there had to be consent of the children of 
the veteran's first marriage, a case study by the Department 
of Social Welfare, and a period of trial custody or a finding 
by the Court that trial custody was not necessary. 

It should be noted that this was a memorandum and not a 
precedent opinion, which is binding on the Board.  
38 U.S.C.A. § 7104(c)(West 2002).  However, the Board finds 
that it provides excellent guidance and we follow it here.  

The memorandum begins by discussing the importance of 
avoiding fraud.  In its fact finding role, the Board 
concludes that there has been no fraud in the adoptions in 
this case.  One significant concern in this regard is the 
fraudulent adoption of grandchildren or other relatives, 
where the natural parents actually maintain parental control.  
In this case, both of the female's parents are unknown and 
the mother of the males is dead.  There is no evidence that 
their natural father, the veteran's son-in-law, lives with 
them or in anyway maintains parental control.   

The memorandum concludes, "We do not believe that principles 
of comity are undermined by this position, bearing in mind 
that our sole concern here is the payment of gratuitous 
benefits by one sovereign to the citizens of another."  This 
concern is abated in this case, as the children have all 
become naturalized citizens of the United States.  

In its heart, the memorandum points out three requirements 
for an adoption to be "legal" under Philippine law.  There 
had to be consent of the children of the veteran's first 
marriage, a case study by the Department of Social Welfare, 
and a period of trial custody or a finding by the Court that 
trial custody was not necessary.  Actually, to be legal under 
Philippine law, much more is required.  Both adoption 
decisions show that a social worker made home visits.  The 
adoptive parents had to have clearances from the police and 
government agencies, as well as witness statements to show 
that they were of good moral character.  They had to show 
that they were financially able to support the adopted child.  
They had to have medical examinations to show that they were 
physically fit to parent the child.  They did obtain consents 
from the veteran's wife's children.  In sum, the decisions 
reflect that many requirements were complied with.  The RO 
points to one requirement and asserts that the adoption were 
not "legal" because that requirement was not met.  

Specifically, the decision for A. S. R, dated in July 2003, 
recites that "The natural children of the petitioner-wife 
likewise executed their consent to this adoption."  There is 
no comment about the natural children of the petitioner-
husband (the veteran), an omission which the court could not 
have failed to notice.  The claims folder contains the birth 
certificates for four children from the veteran's earlier 
marriage.  The decision recites that a social worker found 
that, "The petitioners' children from their previous 
marriages are all grown up..."  Thus, the decision reflects 
that the Court clearly knew both petitioners had children 
from their previous marriages, and that the veteran's adult 
children have not signed consents.  The veteran and his 
spouse did not work any fraud on the court as to the veteran 
having other grown children.  Rather, it appears from these 
decisions that the Court decided that the veteran and his 
wife had gone through a detailed and extensive qualifying 
procedure and there was little or no equity in a probably 
indefinite delay to obtain consents from the veteran's 
natural children.  

The adoption decision for J. S. R. and M. G. S. R., dated in 
November 2003, asserts that, "The children of petitioners by 
their previous marriages gave their respective consent to 
this adoption."  A social worker found that, "The 
petitioners' children from their previous marriages are all 
grown ups and are having a family of their own."  The 
decision went on to discuss many other qualifying factors 
before granting the adoption.  Again the RO denied the claims 
on the basis that consents from the veteran's natural 
children had not been obtained.  

In a certified statement dated in November 2003, the veteran 
explained that he had not seen his natural children in nine 
years and had tried to contact them during the adoption 
process but was unable to do so.  They were all over 25 years 
old.  In a letter dated in August 2004, the veteran stated 
that his natural children lived in the United States or 
northern Mexico and he had not seen them in about ten years.  
In a letter received in November 2004, the veteran explained 
that he had had no contact with the children from his first 
marriage for approximately 10 years.  

In March 2004, the RO noted that Article 188 of the New 
Family Code required the written consent of the legitimate 
and adopted children, 10 years of age or over.  The RO found 
that the consent of the veteran's children had not been 
obtained.  On that basis, the RO concluded that the 
prerequisites to a valid adoption had not been satisfied and 
the adoption decree need not be given effect by VA.  

A Philippine attorney responded in March 2004, pointing out 
that the decree of adoption for A. S. R. had become final and 
for all legal interest and purposes, she was considered the 
legally adopted child of the veteran.  In a letter dated in 
May 2004, the attorney explained the finality of the adoption 
at greater length.  He also submitted an Order from the 
Court.  

In the Order, dated in May 2004, the court specifically 
addressed the absence of consents from the veteran's 
children.  The court concluded that the adoption of A. S. R. 
was final, unless revoked by the adopted child.  This 
additional court order, specifically addressing the absence 
of the consents from the veteran's children and finding that 
the adoption decree is nevertheless final takes the matter 
beyond the scope of the 1979 memorandum.  Both the United 
States law and the implementing VA regulations require that 
the child be "legally adopted."  Our laws and regulations 
do not require compliance with a specific section of 
Philippine law.  Instead, they require compliance with the 
law as a whole.  Family law is normally very flexibly 
applied, with the good of the child being the primary 
concern.  Although notice provisions are important, they are 
often not immutable and are seldom interpreted in a manner so 
as to defeat the welfare of the child.  In this case, the 
expertise of a Philippine lawyer and a Philippine judge 
convince the Board that even though the required consents of 
the veteran's natural children were not obtained, the 
adoption is final and A. S. R. was legally adopted.  

The adoption decision for M. G. S. R. and J. S. R. is similar 
and the same finality analysis would undoubtedly apply.  The 
Board finds that it would not be in the interest of VA, the 
veteran or the children to delay the resolution of this claim 
by putting the veteran though the expense of obtaining legal 
opinions and court orders which would undoubtedly conclude 
that the adoption of the two boys is final.  The Board 
concludes that the children in this case were "legally 
adopted" within the meaning of the applicable law and 
regulations and that they are the veteran's children for the 
purposes of entitlement to VA benefits.  













ORDER

The appeal to have M. G. (also known as M. G. S. R.) 
recognized as the veteran's adopted child for the purposes of 
VA benefits is granted.  

The appeal to have J. L. (also known as J. S. R.) recognized 
as the veteran's adopted child for the purposes of VA 
benefits is granted.  

The appeal to have A. A. (also known as A. S. R.) recognized 
as the veteran's adopted child for the purposes of VA 
benefits is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


